NOT FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS
                                                                            FILED
                           FOR THE NINTH CIRCUIT
                                                                            NOV 16 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
E. & J. GALLO WINERY, a California               No.    14-16949
corporation,
                                                 D.C. No.
              Plaintiff-Appellee,                1:13-cv-00770-AWI-SAB

 v.

GRENADE BEVERAGE, LLC, a                         MEMORANDUM*
California limited liability company,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                          Submitted November 14, 2016**
                             San Francisco, California

Before:      THOMAS, Chief Judge, and KOZINSKI and FRIEDLAND, Circuit
             Judges.

      1.     We look to several factors to determine whether there is a likelihood

of confusion in a trademark case: (1) similarity of the conflicting designations; (2)

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                 page 2
relatedness or proximity of the two companies’ products or services; (3) strength of

the plaintiff’s mark; (4) marketing channels used; (5) degree of care likely to be

exercised by purchasers in selecting goods; (6) the defendant’s intent in selecting

its mark; (7) evidence of actual confusion; and (8) likelihood of expansion in

product lines. Brookfield Commc’ns, Inc. v. W. Coast Entm’t Corp., 174 F.3d

1036, 1053–54 (9th Cir. 1999) (referring to the factors described in AMF Inc. v.

Sleekcraft Boats, 599 F.2d 341, 348–49 (9th Cir. 1979)). “Although some

factors—such as the similarity of the marks and whether the two companies are

direct competitors—will always be important, it is often possible to reach a

conclusion with respect to likelihood of confusion after considering only a subset

of the factors.” Id. at 1054. We review a lower court’s evaluation of the Sleekcraft

factors for clear error. Levi Strauss & Co. v. Blue Bell, Inc., 778 F.2d 1352, 1355

& n.4 (9th Cir. 1985) (en banc).

      The district court properly accepted the magistrate judge’s determination

that at least five of the Sleekcraft factors favored E. & J. Gallo Winery (“Gallo”).

The marks “Gallo” and “El Gallo” are similar because they share a dominant word:

Gallo. See La Quinta Worldwide LLC v. Q.R.T.M., S.A. de C.V., 762 F.3d 867,

876 (9th Cir. 2014) (finding that “La Quinta” and “Quinta Real” were similar

marks because they shared the word “Quinta”); E. & J. Gallo Winery v. Gallo
                                                                                   page 3
Cattle Co., 967 F.2d 1280, 1291–92 (9th Cir. 1992) (affirming the district court’s

finding that “Gallo” and “Joseph Gallo” were similar marks because “Gallo” was

the dominant element in both marks). Additionally, the strength of the Gallo mark

and the fact that both products compete in the beverage industry favor Gallo.

Similarly, the fact that both products are sold at a low price point supports finding

a likelihood of confusion. See Gallo Cattle Co., 967 F.2d at 1293 (explaining that

“consumers tend to exercise less care when purchasing lower cost items”). And

Gallo also introduced evidence of actual confusion. See La Quinta Worldwide,

762 F.3d at 876 (“Evidence that use of the two marks has already led to confusion

is persuasive proof that future confusion is likely.”).


      2.     Grenade argues that the evidence of actual confusion is inadmissible

and, in any event, inapposite because it’s merely anecdotal evidence that doesn’t

show actual consumer confusion. Even if we assume that Grenade is right, “the

failure to prove instances of actual confusion is not dispositive.” Id. (quoting

Sleekcraft, 599 F.2d at 352).


      AFFIRMED.